Citation Nr: 1535423	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a lumbar strain.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for right wrist, status postoperative.


REPRESENTATION

Appellant represented by:	James R. Smith, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned in July 2015.  A copy of the transcript is of record. 

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

2.  At his July 2015 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to increased ratings for his right wrist, lumbar strain and PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

2.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to initial ratings in excess of 20 percent for residuals of a lumbar strain, in excess of 10 percent for PTSD, and in excess of 10 percent for right wrist, status postoperative, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

The Veteran is currently service connected for migraines (30 percent), right shoulder impingement syndrome (20 percent), left shoulder impingement syndrome (20 percent), cervical strain (20 percent), residuals of lumbar strain (20 percent), right elbow epicondylitis (10 percent), left elbow epicondylitis (10 percent), right wrist, status postoperative (10 percent), residuals of a left hip strain (10 percent), left knee strain (10 percent), right knee, status post meniscus tear (10 percent), tendonitis of the right Achilles (10 percent), tinnitus (10 percent), gastroesophageal reflux disease (GERD) (10 percent), residual scar, status post basil cell carcinoma removal (10 percent), PTSD (10 percent), herpes simplex virus type I (non compensable), and residuals of Bell's palsy (non compensable).

The Veteran has a combined rating of 90 percent.  

Although the Veteran is not rated at least at 40 percent for one disability, under 38 C.F.R. § 4.16(a)(3) one 40 percent disability includes disabilities affecting a single body system, such as orthopedic.  Here the Veteran is rated for his right and left shoulders, cervical spine, lumbar spine, right and left elbows, right wrist, left hip, right and left knees, and right Achilles due to orthopedic manifestations.  Using the combined rating table under 38 C.F.R. § 4.25 the Veteran thus meets the requirements for one 40 percent disability under 38 C.F.R. § 4.16.

The Veteran testified at his July 2015 BVA hearing that he worked for approximately three months following service separation (September 2008), but has not worked since.  He reported that his back, shoulders, hand, and knees prevent him from working. He asserted that his service-connected PTSD has some effect on his ability to work. The evidence reflects the significant impact his service-connected disabilities have on his ability to work.

VA examination reports reflect the substantial effect his service-connected disabilities have on his ability to work.  A January 2009 VA audiological examination reflected that the Veteran's tinnitus had significant effects on his occupation.  It was noted that the Veteran reported difficulty understanding speech and hearing.  An August 2010 VA examination report noted that the Veteran's cervical spine caused increased absenteeism and caused him to be assigned different duties at work.  It was noted that it resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The Veteran reported that his lumbar spine severely impacts his activities of daily living.  With respect to his service-connected right wrist it was noted that it caused decreased manual dexterity, difficulty reaching, weakness or fatigue, and pain.  The Veteran reported that this service-connected disability caused increased absenteeism and for him to be assigned different duties at work.  At a May 2011 VA examination it was again noted that his service-connected cervical and lumbar spine resulted in occupational problems. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU for the period on appeal is warranted. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

II.  Withdrawal- Increased Ratings

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran indicated his desire to withdraw his appeal regarding the issues of entitlement to initial ratings in excess of 20 percent for residuals of a lumbar strain, in excess of 10 percent for PTSD, and in excess of 10 percent for right wrist, status postoperative, at his July 2015 BVA hearing.  The Board finds that the Veteran and his representative's statements indicating the Veteran's intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The Veteran and his representative indicated that if the Veteran was granted individual unemployability this would satisfy his appeal with respect to his increased rating claims.  The Board has granted his claim for TDIU as noted above.  As such, the Veteran has withdrawn his appeal regarding his increased rating claims, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

Entitlement to a TDIU is granted for the entire period on appeal.

The claim for entitlement to an initial rating in excess of 20 percent for residuals of a lumbar strain is dismissed without prejudice.

The claim for entitlement to an initial rating in excess of 10 percent for PTSD is dismissed without prejudice. 

The claim for entitlement to an initial rating in excess of 10 percent for right wrist, status postoperative, is dismissed without prejudice.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


